FADELEY, J.,
dissenting.
In many ways this case represents a family dispute. Practicing attorneys and the courts are members of the same Judicial Branch. The majority’s resolution is roughly the equivalent of saying “father knows best” or “because I am the mother, that’s why.”
I agree that the legislature intended that the court be the ultimate authority on the amount of attorney fees to be paid for services of an appointed counsel. I also agree that, within the family, a brief explanation indicating why there should be a reduction in fees from the amount claimed by the appointed attorney keeps family harmony and ensures fair treatment of the persons providing the service to the courts. I dissent because *575I simply do not think any explanation that is adequate to maintain family harmony is required by the majority. The explanation actually given is ambiguous, as shall appear later, and in the form presented to us it is nothing more than an arbitrary conclusion to support a reduction.
While I agree that the amount of a fee to be awarded appellate counsel is a matter of discretion with the court and that, where there is a difference of opinion as to how much time was reasonably spent in performing the service, the appropriate court’s discretionary decision is entitled to prevail, I do not agree that the explanation for cutting the compensation provided to the court-appointed lawyer for the indigent defendant is sufficient or adequate in this case.
The Court of Appeals made two time reductions; each was accomplished by use of a check-the-box-type of order.1 The record explanation is limited to the statement in the court’s order that the “time you claim to have expended in this case is not reasonable.” (Emphasis added.) This unfortunate and ambiguous terminology leaves uncertain what basis the court relied on — whether the court simply disbelieved the affidavit of appointed counsel as to the amount of time spent or whether the court believed that an average brief and an average preparation for oral argument would not require that much time.
The relevant rule requires that “the court shall provide the appointed counsel with a brief explanation2 for the reduction.” State v. Longjaw, 307 Or 47, 51, 761 P2d 1331 (1988) (emphasis added). In that criminal case this court established a procedure for reduction in an appointed appellate counsel’s fees claimed under ORS 138.500(4) and ORS 151.430(5) where the Court of Appeals had substantially reduced the appointed counsel’s claim for fees “without explanation.” 307 Or at 50.
*576The issue in the present case is whether the “brief explanation” requirement is met by the check-the-box order that the Court of Appeals entered in this case.3 Nothing in Longjaw discussed the use of a check-the-box order format. That format, as used in this case, facilitates reductions without explanations, rather than what Longjaw required. Nothing in Longjaw says that a mere statement of a conclusion is the brief explanation called for, let alone that an ambiguous conclusion was sufficient. Instead, Longjaw discusses what sort of explanation should be given by the court in two different types of attorney fee claims. One type of explanation is to be used where the court believes that the appointed attorney did not, in fact, put in the number of hours claimed. The other is to be used when the court believes that specific tasks required in the particular appeal could be accomplished reasonably in a lesser amount of time than appointed counsel chose to devote to that task on the particular appeal under considération. 307 Or at 51.
The order here confuses the two and leaves the counsel who claimed the fee unsure whether the court disbelieved her affidavit that the amount of “time you claim to have expended” was actually spent on the briefs and argument, or whether, instead, the court believed that the amount of time claimed was more than is reasonably required by an efficient attorney to perform the professional acts necessary to the brief and argument aspects of the particular appeal.
Apparently, the majority believes that the Court of Appeals’ order reduced the attorney fees because that court believed that the reduction fell into the latter category: i.e., that the amount of time expended was unreasonable.
The majority says:
“Contrary to petitioner’s and amici’s assertions, the Court of Appeals’ form [the X-in-the-box order] does sufficiently explain why the Court of Appeals reduced the claim for fees. Its order advised petitioner that * * * she spent more time than was reasonable * * * in preparing for and attending the oral argument.” 313 Or at 571.
*577The interpretation ignores the fact that the Court of Appeals’ order can be interpreted to implicate the first Longjaw category: i.e., that the court did not believe the attorney had spent the time she “claim[ed].” Thus, the majority, in effect, modifies the Court of Appeals’ order by interpreting it to be limited to reduction for unreasonableness rather than for an inaccurate statement of the amount of time actually expended. I suppose this court may interpret the order of another court differently than its words provide in an effort to uphold it, but there is no basis in the order itself or elsewhere in this record for that reinterpretation. It is itself an exercise of unbridled discretion, albeit beneficently intended. Because it changes the order actually entered below, it is a recognition that the order entered below is insufficient.
If one adopts the majority’s reinterpretation of the order, it still fails to provide an explanation of which of the six entries for argument preparation, attendance and delivery is unreasonable. The order reduced by two hours the 8.8 hours claimed to prepare for, travel to, wait her turn in fine as the sixth person scheduled for that argument session, make oral argument, and return from Salem to Portland. But it did not specify what two hours were unreasonable.
The reduction is over 22 percent. An examination of the six date, time and subject entries specific to the oral argument phase of appointed counsel’s work does not, on the face of the claim, disclose where such a level of reduction could be made without being arbitrary. Thirty-six minutes were claimed for correspondence with the client about the case and closing the file. Twelve minutes each were spent on telephone conferences with a federal attorney involved and with the client. Eighteen minutes were spent on reading the state’s brief.
Travel from Portland to Salem, parking, walking to the courtroom, and returning to Portland would take over two hours. Rules for argument require that attorneys be present well before the most likely time for their argument so that, if one case settles or the attorneys do not appear to argue, the later cases can move forward to fill the gap, thus permitting efficiency for the court. Of course, there is also the time for oral argument itself. Petitioner claimed a total of three and one-half hours — for travel (which took over two of the three and one-half hours), for attendance on the court waiting her turn to argue, and for *578oral argument itself. Is some part of the less than one and one-half hours that claimant designated for diligent attendance to argue and for the oral argument unreasonable? I do not think so, because the court could deny argument to a counsel who failed to be present when her client’s case was called and because she was designated to present the sixth separate argument for that court session.
There remains only the question whether four hours is an unreasonable amount of time to spend preparing for argument to the Court of Appeals. Would half that time — two hours — suffice just as well?4
Of course, the X-in-the-box order here did not designate any one of the six preparation, travel, and argument entries as being unreasonable in amount. One cannot say, from the order, what item took counsel too long, or for which item the fee was reduced. Because the order identifies no item, I would hold the order insufficient under Longjaw. If the majority wishes to overrule the “brief explanation” requirement of Longjaw, they should say so but they did not. Therefore, to comply with Longjaw the Court of Appeals should add, following the box checked, a description such as ‘ ‘preparation time too long,” or “oral presentation unreasonably long,” or some other explanation of over-length, as that court considers to be the case.
I would remand the case with directions to identify which of the two Longjaw examples is involved, to explain why specific portions of the fee claim, especially the reduction of two hours related to oral argument, were disallowed, and to make the explanation in sufficient depth to be understandable in this case and to provide guidance to appointed counsel in future cases.

 Appointed counsel sought $30 per hour for 27 hours to write the brief (itemized in 13 entries) and 8.8 hours to prepare for, travel to, and present oral argument (itemized in six entries). The boxes and blanks filled in in the Court of Appeals’ order reduced the brief-writing time by six hours and the argument preparation, travel, and presentation time by two hours.


 “Explanation” means “[t]he act or process of explaining.” Webster’s Ninth New Collegiate Dictionary 437 (1984). “Explain” means “to make known, to make plain or understandable* * *, to give the reason or cause of* * This order does not “explain,” in any of the common dictionary meanings of the word.


 Appendix P, related to ORAP 13.15, does not provide for the “you claim to have expended” language used by the Court of Appeals. Nor does it purport to prohibit a brief explanation in compliance with Longjaw.


 Holding that two hours’ time preparing for oral argument is sufficient would be penny-wise and pound-foolish. Poorly prepared counsel does not serve the appellate court’s needs at an oral argument. Post-conviction cases claiming inadequate assistance of counsel are costly as well.